Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-2, 4-6, 10-11, 16-17, and 20-23 have been examined in this application.
	The filling date of this application number recited above is 30 August 2019. No priority has been claimed in the Application Data Sheet, thus the examination will be undertaken in consideration of the effective filling date as the priority date.
No information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites “The system of claim 10, further comprising: the electronic payments system” which does not disclose any additional limitations regarding the electronic payment system of claim 10. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Mental Process and/or Certain Methods of Organized Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1, 10, and 16, the claims recite “a method comprising:
receiving, input data from a plurality of disparate data sources, wherein the input data describes a merchant and an application by the merchant to use an electronic payments system for processing a plurality of transactions between the merchant and a plurality of customers;
performing featurization on the input data to form a machine readable vector, wherein featurization comprises transforming the input data into the machine readable vector comprising a plurality of features;
determining, using Bayesian optimization, a hyperparameter of a first machine learning model, wherein an optimization metric comprises a mean average precision and an evaluation metric comprises an area under a curve on a receiver operating characteristic graph created by plotting a true positive rate of the first machine learning model against a false positive rate of the first machine learning model at a plurality of threshold settings;
executing the first machine learning model using the hyperparameter, wherein the first machine learning model takes as input the machine readable vector, wherein executing the first machine learning model outputs a prediction of a risk score, wherein the first machine learning model is trained using training data describing use of the electronic payments system by a plurality of other merchants, and wherein the prediction of the risk score comprises an estimated probability of the merchant being unable to satisfy an obligation of using the electronic payments system;
granting to the merchant, based on the prediction of the risk score, limited use of the electronic payments system by applying a transaction limit on the merchant with respect to the electronic payment system, wherein the transaction limit is determined based on the prediction of the risk score;
executing a second machine learning model, wherein the second machine learning model is used to determine a set of features within the machine readable vector that contributed to the prediction of the risk score by more than a threshold degree, relative to other features of the machine readable vector;
determining a reason for the transaction limit from the set of features; and
transmitting the reason to the merchant.”
The limitation of the claims recited above, under broadest reasonable interpretation, is directed to a mental process. The method recited above, under broadest reasonable interpretation, describe a process of receiving a variety of information and forming a concept or an opinion about particular circumstances based on relationships in the information and judging trustworthiness based on information and experience, which, even when performed iteratively over time (e.g. learning) is a kind of activity that could practically be performed by a human without the aid of a computer, using human mind and hands, or with pen and paper. See MPEP 2106.04(a)(2)(III) which discloses that a claim merely implementing that the concept is performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept, is reciting a mental process. See also exemplary court cases: 
Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) ("[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."); 
Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"; 
Mayo, 566 U.S. at 71 (" '[M]ental processes[ ] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work'" (quoting Benson, 409 U.S. at 67)); 
Flook, 437 U.S. at 589 (same); Benson, 409 U.S. at 67, 65 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); 
Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, (Fed. Cir. 2016) (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Additionally, the claims recite an interaction between a merchant and a customer for processing a transaction, by which the method recited calculates a risk score, wherein the result of the risk score impacts the electronic payment system of the merchant by limiting the system. The purpose of calculating the risk score and limiting the payment system by the merchant is to mitigate the risk of being unable to satisfy an obligation (e.g. the needs of the customer) for a transaction, as recited by the claims, which is a fundamental economic principles or practices. Therefore, the claims also recite certain methods of organizing human activity, thus the claims are directed to an abstract idea. Further, the limitations of determining a hyperparameter using Bayesian optimization and an optimization metric, are mathematical calculations or relationships.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “business rule engine”, “user device”, “computer system”, “data repository”, “featurization layer”, “machine learning layer”, and “non-transitory computer readable medium” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system (e.g. “apply it”); see MPEP 2106.05(f). The Specification discloses on off-the-shelf, known, and commercially available open source software library (see [0077] discussing XGBoost) to perform the abstract idea, and also suggests to use an off-the-shelf known “explanation software/algoritms” (SHAP) to perform the abstract idea. The Specification suggests to substitute a particular text string, for the “explanation” output that would be provided by the SHAP algorithm. In view of the Specification, the claims are simply modifying the inputs, by which the generic computer components are merely instructed to take the input, execute the machine learning model, provide output, and train using training data, by which none of the process is improving the machine learning itself, but merely utilizes the machine learning model as a black-box application by applying known equations and techniques (e.g. Bayesian optimization, XGBoost, SHAP, etc.).
The Specification does not suggest that the additional elements are specialized components, but can simply be generic off-the-shelf devices or systems. The claim themselves do not require the recited process to be performed using the electronic payment system computer, and the original disclosure does not provide any specialized computer or devices to perform the recited process. For example: [0087] discloses that a “business rule engine” may be “DROOLS engine”; Figure 9A discloses generic components of a “computer system”; [0044] and Figure 3 discloses that a “data repository” may be a “database” or “some kind of physical memory”; [0046] discloses “featurization layer” and “machine learning layer” includes “software or hardware”; and [00116] discloses “non-transitory computer readable medium” may be “CD, DVD, storage device, a diskette, a tape, flash memory, physical memory, or any other computer readable storage medium”. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims reciting additional elements “transforming the input data into the machine readable vector”, “using Bayesian optimization”, “optimization metric”, and “executing machine learning model” are merely reciting “apply it” onto generic computer software components, and/or adds insignificant extra-solution activity to the judicial exception. The claim limitations reciting “use Bayesian optimization”, “optimization metric”, and “execute machine learning model” are merely instructing the computer system to simply “apply” certain optimization, metric, or model and software that implements the abstract idea, by which the limitation does not provide an improvement to the computer system itself or modify the optimization or model themselves to provide an improvement. The claim limitation reciting “transforming the input data into the machine readable vector” is just manipulating data, by which selecting a particular data source or type of data to be manipulated are considered insignificant extra-solution activity; see MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Although two separate machine learning models have been recited by the claims, as “the first machine learning model” and “the second machine learning model”, there is no improvement upon these models or the system, but are merely recited to be “executed” as a black-box application by taking an input and providing an output, which is mere “apply it”, by utilizing known equations/techniques/models (e.g. XGBoost, ROC graph, SHAP, etc.). There is no indication that these two models are interacting with each other, such as using the output from the first machine learning model as an input for the second machine learning model, but merely recites two different machine learning models used for different applications. The outputs of the machine learning models are then utilized to determine the transaction limit (first machine learning model output) and the reason for the transaction limit (second machine learning model output), by which does not require interactions between the two models, rather the models are merely applied as separate applications to provide an output and the outputs are used for determining different data, by which mere “apply it” is not indicative of integration into a practical application.
The claims also recite the additional limitation of “grant to the merchant, limited use of the electronic payments system by applying a transaction limit on the merchant with respect to the electronic payment system”. As disclosed by Specification [0057] “The transactions limit may be a dollar value, or may be a time limitation, or some other limitation” and [0073] “For example, a business rule could be that if the risk score is 0.4, then the merchant is assigned a transaction limit of $100,000 in total payments per 30 day period, but that after 90 days of satisfactory performance of the TPEP system agreement, the transaction limit will be increased to $250,000”, the application of the transaction limit is merely data manipulation by providing a dollar limit or a time limit for the merchant. This limitation is simply providing a limit for the amount of transactions that can be conducted by the merchant based on the dollar amounts or the time period, by which is mere data manipulation – the data regarding the limitations (e.g. dollar amount or time) is manipulated based on the risk score – which is adding insignificant extra-solution activity to the judicial exception, therefore this limitation is not indicative of integration into a practical application; see MPEP 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Additionally, the additional elements recite data manipulation which is adding insignificant extra-solution activity to the judicial exception. Mere instructions to apply an exception using a generic computer system and/or adding insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. Therefore, considering the additional elements alone or in combination as a whole do not indicate the claims as significantly more, thus the claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 17 recite “wherein the transaction limit comprises a combined dollar value of the plurality of transactions.” The claims provide further limitation regarding the limit for the data (e.g. applied transaction limit), wherein mere data gathering and/or selecting a particular data source or type of data to be manipulated is adding insignificant extra-solution activity to the judicial exception which is not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 4 recites “wherein determining the reason is performed by the business rules engine.” The claim provides further clarification that the step of determining the reason is performed by the business rules engine, wherein the business rules engine is merely instructed to implement the abstract idea (e.g. “apply it”), which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 5 recites “wherein determining the reason comprises: identifying a feature which contributed to the prediction of the risk score by a contribution value above a threshold amount relative to contribution values of other features in the set of features, wherein each contribution value is a number representing a degree to which a corresponding feature contributed to the prediction of the risk score output by the first machine learning model; and translating the feature to the reason.” The claim provides further steps regarding “determining the reason”, wherein these steps are merely applied by the additional elements (e.g. generic computer components) to implement the abstract idea (e.g. “apply it”), which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 6 recites “further comprising: transmitting, to the user device of the merchant, the transaction limit.” The claim provides further details regarding transmitting data to the user device, wherein the steps of transmitting data to another device is mere apply it, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 11 recites “further comprising: the electronic payments system.” The claim does not provide any additional limitations other than what was previously recited in its parent claim.
Claim 20 recites “wherein the computer readable program code is further for causing the computer system to: transmit, to the user device of the merchant, the transaction limit, and the reason.” The claim provides further details regarding transmitting data to the user device, wherein the steps of transmitting data to another device is mere apply it, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 21, 22, and 23 recite “wherein the second machine learning model is used by using a Shapley Additive Explanations approach in which feature values of the plurality of features are players in a game where the prediction of the risk score is a payout.” The claims provide further details regarding the second machine learning model utilizing a “Shapley Additive Explanations approach”, by which is merely being applied to the second machine learning model (e.g. a predetermined equations or calculations being implemented), which is not indicative of integration into a practical application; see MPEP 2106.05(f).
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2, 4-6, 11, 17, and 20-23, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-2, 4-6, 10-11, 16-17, and 20-23 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments, see page 10, filed 28 October 2021, with respect to 35 U.S.C. 112(a) and 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1, 7-10, and 15-16, and 35 U.S.C. 112(b) rejection of claims 6 and 20 has been withdrawn. 
Applicant's arguments, see pages 10 to 13, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant contends, see pages 11 to 12, that “the claims improve the first machine learning model itself by determining a hyperparameter of the first machine learning model”. Examiner respectfully disagrees. The hyperparameter for the first machine learning model is determined by simply using a known technique, Bayesian optimization, and the claims are simply providing further details regarding the optimization (e.g. ROC graph). The first machine learning model is merely using the hyperparameter as an input to provide the prediction of the risk score as an output, which is not an improvement to existing machine learning technology, but mere “apply it” of the machine learning technology.
Applicant contends, see page 12 to 13, that “the claims use an interaction of two machine learning models in order to determine a reason for the transaction limit that is applied to the merchant’s grant of use of the electronic payment system”. Examiner respectfully disagrees. The first machine learning model is executed to determine the prediction of the risk score, and the second machine learning model is executed to determine a set of features. There is no indication that these two models are interacting with each other, such as using the output from the first machine learning model as an input for the second machine learning model, but merely recites two different machine learning models used for different applications. The outputs of the machine learning models are then utilized to determine the transaction limit (first machine learning model output) and the reason for the transaction limit (second machine learning model output), by which does not require interactions between the two models, rather the models are merely applied as separate applications to provide an output and the outputs are used for determining different data, by which mere “apply it” is not indicative of integration into a practical application.
As discussed above under 35 U.S.C. 101 rejection, the claims, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system (e.g. “apply it”). Additionally, the additional elements recite data manipulation which is adding insignificant extra-solution activity to the judicial exception. Mere instructions to apply an exception using a generic computer system and/or adding insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. Therefore, the 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments, see pages 13 to 17, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive. The 35 U.S.C. 103 rejection has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fasoli et al. (U.S. 8,655,773) discloses of setting a monetary limit based on the risk value, such as a maximum monthly transaction amount for the new merchant account, as disclosed in [Col 8 Lines 59-67 to Col 9 Lines 1-9].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697